IN THE COURT OF APPEALS OF IOWA

                                            No. 15-0884
                                        Filed June 29, 2016


HAJRUDIN PURIC a/k/a RUDY PURIC,
    Plaintiff-Appellant,

vs.

SAMIR DURATOVIC, COCO
TRANSPORTATION, LLC, and
C & A TRANSPORT, LLC,
         Defendants-Appellees.
--------------------------------------------------
ARJANA ROSIC, and
C & A TRANSPORT, LLC,
         Counterclaim Plaintiffs,

vs.

HAJRUDIN PURIC,
     Counterclaim Defendant.
________________________________________________________________

         Appeal from the Iowa District Court for Black Hawk County, David F.

Staudt, Judge.

         Plaintiff appeals the district court’s denial of his conversion and contract

claims and the district court’s award of damages to defendants on their

counterclaim. AFFIRMED.


         Erin Patrick Lyons of Dutton, Braun, Staack & Hellman, P.L.C., Waterloo,

for appellant.

         Michael H. Bandy of Bandy Law Office, Waterloo, for appellees.


         Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                           2


MULLINS, Judge.

        Hajrudin Puric sued Samir Duratovic, CCO Transportation, LLC, and C &

A Transport, LLC, alleging several theories of recovery arising out of

misunderstandings concerning certain loans, a motor vehicle title, and the

transfer of that title. Arjana Rosic and C & A Transport, LLC sued Puric for

moneys they claimed were owed for repairs to the motor vehicle.1 After the

cases were consolidated and heard by the district court, it issued a thorough

written ruling.   Puric has appealed, alleging the court erred in denying his

conversion and breach-of-contract claims and in granting relief to defendants on

what is referenced as a counterclaim.

        Apart from a lease agreement, which provided terms pertaining to Puric’s

role as an independent contractor with defendants, the alleged contracts by and

between the parties were all oral agreements. Puric signed the title assigning it

to defendants. Although some documents exist with regard to damage claims,

the agreements or misunderstandings concerning the agreements were mostly

oral.   The district court considered all the evidence and made numerous

credibility findings that bore directly on determining what was agreed by the

parties and what was not.       It likewise made numerous credibility findings in

reaching conclusions as to what agreements were breached and what were not.

        On our review of the briefs, the record, and the district court’s ruling and

giving appropriate deference to that court’s credibility findings, we agree with the




1
  For ease of reference, all parties other than Puric will be collectively identified as
defendants.
                                         3


factual findings of that court and determine based on those findings it made no

errors at law and its ruling is supported by substantial evidence.

       We affirm by memorandum opinion. Iowa Ct. R. 21.26(1)(b), (d).

       AFFIRMED.